Citation Nr: 1818138	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  13-31 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD) and depression. 

2. Entitlement to an initial rating in excess of 10 percent for a duodenal ulcer condition prior to March 13, 2017, and in excess of 20 percent thereafter.

3. Entitlement to initial compensable rating for pseudofolliculitis barbae prior to March 13, 2017, and in excess of 30 percent thereafter. 

4. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney for the Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1980 to October 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2015, the Board remanded this matter for further development.  The appeal has now returned to the Board for final adjudication. 

As noted in the June 2015 remand, in a June 2014 statement, the Veteran's attorney informed the Board that the Veteran desired to withdraw his prior request for a Board hearing.  He has not requested a new hearing, and as such, his prior request is deemed withdrawn.  

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly recharacterized the psychiatric claim as reflected on the title page.

In a November 2017 rating decision, the RO granted service connection for bilateral hearing loss and hemorrhoids, which were previously on appeal at the time of the June 2015 remand.  As the Veteran has not expressed disagreement with this decision and the assigned ratings, these issues are no longer before the Board.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, the evidence shows that the Veteran's psychiatric disability, to include PTSD and depression, is etiologically related to his active service.

2. The Veteran's duodenal ulcer condition is most appropriately characterized as mild in severity prior to March 13, 2017, and as moderate in severity thereafter. 

3. The most probative evidence of record indicates that the Veteran's pseudofolliculitis barbae has not covered at least 5 percent of his total or exposed body area throughout the period on appeal; nor have his facial scars been associated with more than two characteristics of disfigurement, or visible or palpable tissue loss and gross distortion or asymmetry of any feature or paired set of features, since March 13, 2017. 


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for a psychiatric disability, to include PTSD and depression, are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for a rating in excess of 10 percent for a duodenal ulcer prior to March 13, 2017, and in excess of 20 percent thereafter have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7305 (2017).

3. The criteria for a compensable rating for pseudofolliculitis barbae prior to March 13, 2017, and in excess of 30 percent thereafter have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Code 7800-7806 (2017).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1131; 38 C.F.R. § 3.303 (a).

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); with a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-stressor occurred.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for a psychiatric disorder, which he asserts is related to a sexual assault that occurred during his period of service.

Post-service VA treatment records indicate that the Veteran has been diagnosed with PTSD, under the DSM-V criteria, and participated in a PTSD-focused therapy program.  See July 10, 2014 and May 5, 2017, VA Treatment Records.  He has also been diagnosed with depression.  See March 14, 2011, VA Treatment Record.  Thus, the requirement for a current disability has been met.  

The Board finds the Veteran's account of the in-service sexual assault credible.  The Veteran has consistently stated throughout the course of the appeal, that he has suffered from a psychiatric disorder since his time in service that is related to an incident with his supervisor.  Accordingly, there is sufficient, credible evidence that the Veteran was assaulted in service.

Multiple post-service treatment records documented the Veteran's treatment for PTSD, as well as his diagnosis of PTSD, which treatment providers specifically attributed to military sexual trauma.  

In March 2017, the Veteran was afforded a VA psychological examination.  The examiner concluded that he did not have a mental health diagnosis under DSM-IV or DSM-V criteria.  

Having reviewed the evidence of record, the Board finds that service connection for PTSD is warranted.  Though the VA examiner concluded a diagnosis of PTSD could not be made, there is substantial documentation in the medical records in support of the Veteran's claim.  Furthermore, post-service VA treatment records clearly indicate that he has been diagnosed with PTSD under the DSM-V criteria, as well as depression.  

The Board observes that the evidence is at least in equipoise as to whether the Veteran's current diagnosis of PTSD is related to his in-service sexual assault.  In this regard, the finding is supported by the credible lay statements submitted by the Veteran regarding this in-service trauma, as well as the multiple VA treatment records consistently and credibly identifying the in-service sexual assault as the cause of his PTSD diagnosis.  Accordingly, the Board finds that the criteria for service connection for PTSD are met.  See 38 C.F.R. § 3.304(f).

III. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 50 (2007).

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

	A. Duodenal Ulcer

The Veteran is currently in receipt of service connection for a duodenal ulcer condition evaluated as 10 percent prior to March 13, 2017, and as 20 percent thereafter.  For the reasons described below, the Board finds that the Veteran's duodenal ulcer does not warrant a rating in excess of 10 percent prior to March 13, 2017, or in excess of 20 percent thereafter.

Duodenal ulcer is evaluated under Diagnostic Code 7305, which provides a 10 percent rating where the duodenal ulcer is mild, with recurring symptoms once or twice a year.  A 20 percent rating is warranted for recurring episodes of severe symptoms two or three times a year averaging 10 days or more in duration; or continuous moderate manifestations.  A 40 percent rating is warranted for moderately severe manifestations with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent rating is warranted for severe manifestations with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7305.

In March 2011, the Veteran was afforded a general VA examination.  He reported recurrent epigastric pain once or twice a month, which would last between two and three days.  He experienced occasional nausea and vomiting, but denied hematemesis.  He had not been prescribed medication for his ulcer condition.  The Veteran reported occasional constipation, but did not experience diarrhea.  The examiner noted no colic, melena, or distention.  There was no history of hyperglycemic reaction or associated symptoms with meals.

Most recently, in March 2017, the Veteran underwent another VA examination to assess the severity of his service-connected ulcer condition.  He reported taking continuous medication for the diagnosed condition.  The Veteran experienced recurring episodes of both severe and non-severe symptoms on four or more occasions per year, lasting between one and nine days.  He reported periodic abdominal pain that was only partially relieved by standard ulcer therapy.  He also experienced recurrent nausea on four or more occasions per year, lasting between one and nine days.  The Veteran denied anemia, weight loss, vomiting, hematemesis, and melena.  He did not experience incapacitating episodes as a result of his duodenal ulcer.  The examiner noted that he did not have hypertrophic gastritis, postgastrectomy syndrome, vagotomy with pyloroplasty or gastroenterostomy, or peritoneal adhesions following an injury or surgical procedure.  

Prior to March 13, 2017, the Veteran experienced epigastric pain once or twice per month, lasting between two and three days, as well as occasional nausea and vomiting.  There were no reports of weight loss or incapacitating episodes related to his duodenal ulcer.  Although he reported occasional vomiting and epigastric pain, the evidence does not suggest that he experienced recurring episodes of severe symptoms two to three times per year, or more than four times per year, averaging 10 days in duration, nor was there any objective evidence of anemia during this time.  Therefore, prior to March 13, 2017, the Board finds that the Veteran's symptoms were mild in severity under Diagnostic Code 7305, and approximate those contemplated by the 10 percent rating in effect for this period.

As noted above, the Veteran's duodenal ulcer condition is currently rated at 20 percent.  The Board finds that, since March 13, 2017, the Veteran's symptoms still most closely approximate his current 20 percent rating.  The 20 percent rating in effect is based on the Veteran's reports of recurring episodes of both severe and non-severe symptoms on four or more occasions per year, lasting between one and nine days, which include periodic abdominal pain and recurrent nausea.  There is no evidence that the Veteran experienced recurrent incapacitating episodes averaging 10 days in duration at least four or more times per year.  Although he reported abdominal pain that was only partially relieved by standard ulcer therapy, this was not accompanied by manifestations of anemia or weight loss productive of definite impairment of health.  Indeed, the Veteran denied experiencing anemia or weight loss in connection with his duodenal ulcer condition.  There are no reports of hematemesis and no recent reports of melena. 

Accordingly, the Veteran's symptoms of a duodenal ulcer condition are appropriately contemplated by the 10 percent rating prior to March 13, 2017, and by the 20 percent rating in effect thereafter.  Thus, a higher rating is not warranted for either period on appeal.  38 C.F.R. § 4.114, Diagnostic Code 7305 (2017).

	B. Pseudofolliculitis Barbae

The diagnostic criteria for disorders of the skin are found at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7806.  The Board notes that on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments are only effective for claims filed on or after October 23, 2008.  The Veteran filed his claim for pseudofolliculitis barbae in October 2010, after which service connection was awarded in the April 2011 rating decision referenced above and assigned an effective date of October 25, 2010.  As such, only the amended regulations are applicable to this claim.

Under Diagnostic Code 7806, a 30 percent rating is assigned for dermatitis or eczema affecting 20 to 40 percent of the entire body or affecting 20 to 40 percent of exposed areas, or; requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating is assigned for dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  Id.

Diagnostic Code 7806 also provides for alternate rating on the basis of disfigurement of the head, face, or neck under Diagnostic Code 7800, or scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805, depending on the predominant disability.  Stated another way, the Veteran's skin disability may be rated under Diagnostic Codes 7800-7805 if the rating criteria under those codes warrant a higher rating than a rating using the schedular criteria of Diagnostic Code 7806.

Under Diagnostic Code 7800, a 10 percent rating is warranted for scars that are located on the head, face, or neck when there is one characteristic of disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7800.  A 30 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  Id.  An 80 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  Id.  As the Veteran's facial scars are currently rated under Diagnostic Code 7800, consideration of an increased rating under this criteria will be discussed below. 

For purposes of evaluation of under 38 C.F.R. § 4.118, the eight characteristics of disfigurement are: a scar that is five or more inches, or thirteen centimeters, in length; a scar that is at least one-quarter of an inch, or 0.6 centimeters, wide at the widest part; surface contour of the scar that is elevated or depressed on palpation; a scar that is adherent to underlying tissue; skin that is hypo- or hyper-pigmented in an area exceeding six square inches, or 39 square centimeters; skin texture that is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches, or 39 square centimeters; underlying soft tissue that is missing in an area exceeding six square inches, or 39 square centimeters; and skin that is indurated and inflexible in an area exceeding six square inches, or 39 square centimeters.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1.  VA is to consider unretouched color photographs when evaluating under these criteria.  Id. at Note 3.  Additionally, VA is to separately evaluate disabling effects other than disfigurement that are associated with individual scars of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply 38 C.F.R. § 4.25 to combine the evaluation(s) with the evaluation assigned under Diagnostic Code 7800.  Id. at Note 4.  Finally, the characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristics that are required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  Id. at Note 5.

Under Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm) but less than 12 square inches (77 sq. cm) warrant the assignment of a 10 percent disability rating.  Note (1) of this Code sets forth that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.  Because the probative evidence of record in this case shows that the Veteran's scars are of the head and face, consideration under Diagnostic Code 7801 is not warranted. 

Under Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm) or greater warrant a 10 percent rating.  Note (1) of this Code states that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.  Again, in this case, the Veteran's scars are located on his face.  Thus, consideration under Diagnostic Code 7802 is not warranted. 

Under Diagnostic Code 7804, one or two scars that are either unstable or painful warrant the assignment of a 10 percent rating.  Three or four scars that are unstable or painful warrant the assignment of a 20 percent rating. Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (1) of the Code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) for this Code provides that if one or more scars are both unstable and painful, 10 percent should be added to the evaluation that is based on the total number of unstable or painful scars.  Note (3) under this Code provides that scars evaluated under Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804 (emphasis added).  As the Veteran's scars were not determined to be painful or unstable, Diagnostic Code 7804 is not applicable to the Veteran's claims.  

Finally, Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate diagnostic code.  38 C.F.R. §§ 4.118, Diagnostic Code 7805 (emphasis added).  As the evidence of record does not indicate that the Veteran has experienced any disabling effects not already considered by the rating currently in effect, the Board finds Diagnostic Code 7805 is not applicable to the adjudication of the Veteran's claim.

In the April 2011 rating decision on appeal, the RO granted the Veteran an initial noncompensable rating pursuant to Diagnostic Code 7813 for his pseudofolliculitis barbae.  In a November 2017 rating decision, the RO awarded a 30 percent rating, effective March 13, 2017, under Diagnostic Code 7800.  The Veteran contends that his skin condition warrants a higher rating for the periods on appeal.

A review of the post-service medical evidence in the claims file shows no additional scars and no treatment for the Veteran's current scars. 

In light of the foregoing, the Board finds that evaluation of the Veteran's service-connected scars pursuant to Diagnostic Codes 7800 and 7806 is appropriate.

During the March 2011 VA general examination, the Veteran reported recurrent pseudofolliculitis barbae that was moderate in severity.  There was no history of topical or systemic treatments.  

In March 2017, the Veteran underwent a VA examination to assess the severity of his pseudofolliculitis barbae and associated scars.  The Veteran did not have any benign or malignant skin neoplasms, nor did he have any systemic manifestations due to a skin disease.  He had not been treated with topical medications in the previous 12 months or any alternative treatment for exfoliative dermatitis or papulosquamous disorders.  The Veteran had not experienced any debilitating or non-debilitating episodes of urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis in the past 12 months.  The examiner noted less than 5 percent of the Veteran's total body and exposed areas were affected by the pseudofolliculitis barbae.  There were no reports of itchiness at the time of the examination.  The Veteran did not have acne or chloracne, vitiligo, scarring alopecia, alopecia areata, or hyperhidrosis.   

The March 2017 examiner noted that the Veteran had two scars on his face that were related to the pseudofolliculitis barbae, each covering an area of 8 cm. by 8 cm.  The facial scars were not painful, tender to palpation, due to burns, or unstable with frequent loss of covering of skin over the scar.  On palpation of both scars, the examiner noted that surface contour was depressed, but not elevated.  However, the scars did not adhere to underlying tissue, nor was there missing, underlying soft tissue.  There was hypopigmentation and abnormal texture covering a total area of 36 sq. cm.  However, there was no hyperpigmentation or induration and inflexibility present.  There was no gross distortion or asymmetry of facial features, or visible or palpable tissue loss.  The scars did not result in limitation of function.  

Prior to March 13, 2017, the Veteran was in receipt of a noncompensable rating for his skin condition.  Indeed, the most probative evidence of record does not indicate that the Veteran had facial scars related to his pseudofolliculitis barbae prior to the March 2017, VA examination.  Thus, a compensable rating under Diagnostic Codes 7800-7805 is not warranted prior to March 13, 2017.

A 30 percent rating was awarded under Diagnostic Code 7800 after the March 2017 VA dermatological examination, based upon findings of two facial scars with two characters of disfigurement, specifically width greater than 6 cm (as the scars were each 8 cm. at their widest section) and depression on palpation.  The Board finds that a rating in excess of 30 percent under Diagnostic Code 7800 is not warranted for the period since March 13, 2017.  

The evidence of record does not reflect any findings of visible or palpable tissue loss, or gross distortion or asymmetry of two or more features or paired sets of features.  Additionally, the scars were not measured to be greater than 13 cm. in length, nor were they adherent to underlying tissue.  There was no evidence of missing underlying soft tissue, or indurated and inflexible skin related to the scars.  Although they resulted in skin hypopigmentation, the covered area was only 36 sq. cm. as opposed to the 39 sq. cm. set forth by the rating criteria.  The evidence does not indicate that the facial scars have demonstrated more than two characteristics of disfigurement since March 13, 2017.  Thus, a rating in excess of 30 percent under Diagnostic Code 7800 is not warranted for this period. 

Turning to the criteria under Diagnostic Code 7806, throughout the entire period on appeal, the evidence of record does not support an increased rating for the Veteran's service-connected pseudofolliculitis barbae.  Medical evidence shows that the Veteran's skin disability, at most, affected less than 5 percent of his total skin, which is less than the lowest compensable rating requirement of at least 5 percent of the entire body.  Additionally, the Veteran has not undergone systemic therapy of any type to treat his condition.  Thus, the Board concludes that the evidence is not sufficient to meet the criteria for a higher rating under 38 C.F.R. § 4.118, Diagnostic Code 7806.

Therefore, for the reasons set forth above, the Board finds that the evidence in this case fails to show that a compensable rating prior to March 13, 2017, or a rating in excess of 30 percent thereafter is warranted for the Veteran's service-connected pseudofolliculitis barbae.  As such, the benefit of the doubt doctrine is not applicable and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for a psychiatric disability, claimed as PTSD and depression, is granted. 

Entitlement to an initial rating in excess of 10 percent for a duodenal ulcer condition prior to March 13, 2017, and in excess of 20 percent thereafter, is denied.

Entitlement to initial compensable rating for pseudofolliculitis barbae prior to March 13, 2017, and in excess of 30 percent thereafter, is denied.


REMAND

A remand is required prior to adjudication of the claim for a TDIU.  Service connection for a psychiatric disorder, to include PTSD and depression, has been granted pursuant to the Board's decision above, but the disability has not yet been rated.  As the assigned rating would affect the Veteran's potential entitlement to a TDIU under 38 C.F.R. § 4.16(a), the claim for TDIU is not yet ripe for adjudication and shall be remanded to the AOJ for readjudication pending the assignment of ratings for a psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1. The RO should take any additional development as deemed necessary to address the claim for a TDIU-including obtaining an updated VA Form 21-8940 and referral of the TDIU for extraschedular consideration if warranted.

2. After all development has been completed, the RO should readjudicate the issue of entitlement to a TDIU pending the assignment of a rating for a service-connected psychiatric disorder.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


